                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


PATRICIA E. KREGER,
                                                   Case No. 6: 17-cv-00627-SI
               Plaintiff,
                                                   ORDER FOR PAYMENT OF ATTORNEY
       vs.                                         FEES PURSUANT TO EAJA & COSTS
                                                   PURSUANT TO 28 U.S.C § 1920
COMMISSIONER,
Social Security Administration,

               Defendant.


       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,002.59 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff's

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff's

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the federal treasury offset program. There are

no costs or expenses to be paid herein.

       Dated this _           November
                  5th_ day of _ _ _ _ _ 2018.


                                             /s/ Michael H. Simon
                                            Michael H. Simon
                                            United States District Judge
Proposed Order submitted by:
Katherine Eitenmiller
HARDER, WELLS,BARON & MANNING,P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
